Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147276                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 147276
                                                                     COA: 308519
                                                                     Macomb CC: 2011-000710-FC
  WILLIE CARL HUNTER,
            Defendant-Appellant.

  _________________________________________/

        By order of October 28, 2013, the application for leave to appeal the April 16,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Johnson (Docket No. 145477). On order of the Court, the case having been
  decided on December 26, 2013, 495 Mich ___ (2013), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           s0224
                                                                                Clerk